Examiner’s Comments
1.	This office action is in response to the application received on 7/19/2019.
	Claims 1-21 are pending.

Election/Restrictions
2.	 This application contains claims directed to the following patentably distinct species of Figs 5A-8; Figs. 9 The species are independent or distinct because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
In addition, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Examiner placed a call to Applicant and an election of specie of Figs.5A-8 was made without traverse; and claim 21 directed to specie of Fig.9 was cancelled.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Mr. Rohani, Amir (Reg. No. 61,782) on 2/10/2021.
The application has been amended as follows: 

Claim 21 directed to specie of Fig. 9 is cancelled.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1 and 20, the combination of the structural elements recited in claims 1 and 20 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a hammer drive mechanism and a conversion mechanism configured to convert a rotary movement of the drive shaft into a reciprocating movement of the rod, wherein the drive shaft comprises a first part connected to the conversion mechanism and a second part rotationally driven by the motor, the second part connecting to the first part via at least one dampener such that a rotary movement of the second part is transferred to the first part via the at least one dampener.
With respect to claim 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a hammer drive mechanism, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/10/2021